                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DALE B. ADAMS,                               )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )        Civil Action No. 20-cv-477 (UNA)
                                             )
BOB J. DOLE et al.,                          )
                                             )
       Defendants.                           )
                                             )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis and his complaint. The application will be granted, and the case will

be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a case upon a

determination that the complaint fails to state a claim upon which relief may be granted, is

frivolous, or seeks monetary relief from an immune defendant).

       Plaintiff, a resident of Harrison, Arkansas, has brought a “Verified Complaint for

Damages, Injunctive and Declaratory Relief” against long-retired United States Senator Bob

Dole and current United States Senators Mitch McConnell and Lamar Alexander. The 242-

paragraph pleading covers decades of historical events as far back as the Iran-Contra scandal

(1985 to 1987) and the CISPES investigation (1983 to 1985), when plaintiff “was a resident of

correctional facilities not adequately briefed on these scandals[.]” 1 Compl. ¶ 36; see id.

(alleging that McConnell “has held office since 1985 fully aware of . . . abuses that harmed

plaintiff Dale B. Adams, yet puts all the burden on Adams”).

1
  See Comm. in Solidarity With People of El Salvador (CISPES) v. Sessions, 929 F.2d 742, 743
(D.C. Cir. 1991) (recounting the FBI’s terminated investigation of the organization).
                                                 1
       Plaintiff’s wide-ranging complaint is largely incomprehensible. Its gravamen seems to be

that defendants “acting individually and collectively under color of law in their official capacity

. . . deprived Adams of most of [certain] rights by creating . . . disputed statutes[.]” Compl.

¶ 206. Plaintiff purports to sue under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), Compl. at 1, which creates an individual-capacity claim

against federal officials who through their direct acts violate certain constitutional rights. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (In a Bivens lawsuit, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”).

       This action, however, is predicated on the senators’ enactment of laws for which they

enjoy absolute immunity under the Speech or Debate Clause, U.S. CONST. art. I, ' 6, cl. 1. See

Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d 408, 415 (D.C. Cir. 1995); cf. Compl.

¶¶ 44-54 (alleging acts by defendants that resulted in enactment of the Antiterrorism and

Effective Death Penalty Act of 1996); id. ¶ 214 (alleging that “defendants introduced, sponsored

or supported laws enacted in 1996, 2006, 2007, 2016 and 2019 to specifically harm plaintiff”);

id. ¶¶ 218-229 (criticizing defendants for enacting or amending the Foreign Intelligence

Surveillance Act).

       And an “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear

from the face of the pleading that the named defendant is absolutely immune from suit on the

claims asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Consequently, this

case will be dismissed with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir.

1996) (A dismissal with prejudice is warranted upon determining “that ‘the allegation of other

facts consistent with the challenged pleading could not possibly cure the deficiency.’”) (quoting
                                                  2
Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)). A separate Order accompanies this Memorandum Opinion.

                                                                            2020.03.30
                                                                            14:51:26 -04'00'
                                                            ______________________________
Date: March 30, 2020                                        TREVOR N. MCFADDEN, U.S.D.J.




                                                3
